No. 04-02-00318-CV
IN RE Timothy Todd GOSNELL
Original Mandamus Proceeding (1)
PER CURIAM
Sitting:	Catherine Stone, Justice
		Sarah B. Duncan, Justice
		Sandee Bryan Marion, Justice
Delivered and Filed:   May 15, 2002
PETITION FOR WRIT OF MANDAMUS DENIED
	The court has considered relator's petition for writ of mandamus, and is of the opinion that
relief should be denied. See Tex. R. App. P. 52.8(a). Accordingly, relator's petition for writ of
mandamus is denied. 
	The clerk of this court is directed to transmit a copy of this opinion to the attorneys of record,
the trial court judge, and the trial court clerk.
								PER CURIAM
Do not publish
1.  This proceeding arises out of Cause No. 1999-CR-0230, styled The State of Texas v. Timothy Todd Gosnell,
in the 175th Judicial District Court, Bexar County, Texas, the Honorable Mary Román presiding.